Citation Nr: 1220216	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for a psychiatric  disability, claimed as posttraumatic stress disorder (PTSD), has been received. 

2.  Entitlement to service connection for psychiatric disability, claimed as PTSD, situational anxiety, and/or depression, to include as secondary to service-connected lumbosacral strain with mild degenerative changes at L4-L5.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for psychiatric disability.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board notes that, in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An April 2011 letter informed the Veteran that his hearing was scheduled in June 2011.  Although the hearing notification was sent to his current address of record and was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  Noting that the Veteran had recently been hospitalized, the RO contacted the Veteran by telephone in June 2011; he stated that he did not attend the hearing because he thought it was scheduled for two days after the actual scheduled date.  He also indicated that his address had not changed.  He requested that the hearing be rescheduled.  Examples of good cause for requesting a new hearing date include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  See 38 C.F.R. § 20.704(c) (2011).  Neither the Veteran nor his representative has offered any good cause or explanation for failing to appear at the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 
 
The Board also notes that, since the issuance of the December 2009 SOC, but prior to the case being received at the Board in June 2011, additional medical evidence relevant to these claims was received at the RO.  However, given the favorable disposition of the claim decided herein, the Veteran is not prejudiced by the Board's consideration of this evidence, in the first instance.  For the claim being remanded, the RO will have the opportunity to consider this evidence in readjudicating the claim.  See 38 C.F.R. § 19.37 (2011).

In May 2012, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision reopening the claim for service connection for psychiatric disability is set forth below.  The underlying claim for service connection for psychiatric disability, on the merits-expanded, consistent with the record, as reflected on the title page-is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a July 2005 rating decision, the RO denied service connection for psychiatric disability, claimed as PTSD; although notified of the denial in a July 2005 letter, the Veteran did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the July 2005 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision in which the RO denied service connection for psychiatric disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the July 2005 denial is new and material, the criteria for reopening the claim for service connection for psychiatric disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for service connection for psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be presumed for certain chronic diseases, to include psychosis (including various psychotic disorders, schizoaffective disorder, schizophrenia, and schizophreniform disorder), that are manifested to a compensable degree within a prescribed period after service (one year for psychosis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.

The Veteran's original claim for a psychiatric disability was received in July 2002.  He then asserted that situational anxiety and depression began 15 to 20 years prior, and that his psychiatric disability was directly related to his service-connected low back disability.  In a February 2003 rating decision, the RO denied service connection for situational anxiety and depression due to physical limitations, indicating that outpatient treatment records noted that the Veteran had never been diagnosed with any psychiatric disorder until July 2002, at which time there was a diagnosis of depression and cocaine and alcohol dependence.  The RO explained that there was no indication that the Veteran's back disability had anything to do with his depression.  The RO also detailed that while adjustment disorder with mixed disturbance of emotions and conduct was diagnosed on VA examination, this diagnosis was not recognized as a chronic condition, and instead is brought on by situational problems and is thought to be able to resolve.  In addition, there was no evidence of any psychiatric disorder during military service.  

In October 2004, the Veteran attempted to reopen his claim for a psychiatric disability, claimed as PTSD, which he believed was directly related to his military service.  Here, the record reflects that the Veteran was denied service connection for a psychiatric disorder, currently claimed as PTSD, by an RO rating decision dated in July 2005.  The evidence of record at the time included the Veteran's service treatment records, which contain no mention of any complaint by the Veteran, diagnosis, or treatment for psychiatric problems.  A June 1979 psychiatry consultation request to rule out a psychosomatic disorder indicated that the Veteran had a 20 month history of low back pain with 22 sick call visits for this complaint in the past year and that the extent of the disability was all out of proportion to the minimal objective signs of pain.  The consultation report indicated that the Veteran appeared at the clinic without his medical records or consult, and therefore, was not seen.  No new appointment was available before departure for Guantanamo Bay.  Clinical evaluation of the Veteran's psychiatric functioning at his February 1980 separation physical was described as normal. 

Also of record at the time of the July 2005 rating decision were VA treatment records, which showed he was admitted for pneumothorax (a collapsed lung) after a stab wound in the chest in 1996 that required a thoracotomy.  A progress note dated in December 1996 indicated that the Veteran was heavily sedated, and the nursing diagnosis included potential anxiety, right ventricle/status post thoracotomy and potential impaired gas exchange - knowledge deficit.  In August 2004, the Veteran was discharged from a private mental health and substance abuse services program.  The diagnosis was alcohol, cocaine dependence; major depression, recurrent; and PTSD.  However, the record did not identify a basis for the depression or PTSD.  VA treatment records dated in February and November 2004 reflected complaints of nightmares about being stabbed or kicked and intrusive memories of an assault a few years ago.  Other VA records documented treatment for PTSD, depression, and substance abuse, but did not reference specific military events or injuries.

The bases for the RO's July 2005 denial were that the record failed to indicate that PTSD had been clinically diagnosed; that a current diagnosis of PTSD was associated with an in-service stressor; that a psychiatric disorder, claimed as PTSD, situational anxiety, and depression, was due to the service-connected low back disability; or that such psychiatric disorder was incurred in or caused by service. 

Although notified of the denial in a July 2005 letter, the Veteran did not initiate an appeal of the July 2005 RO decision denying service connection for a psychiatric disorder claimed as PTSD.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's July 2005 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in November 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's July 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since July 2005 that pertains to the Veteran's claimed psychiatric disability.  Such evidence includes ongoing VA treatment records pertaining to depression and PTSD.  In a June 2008 VA discharge summary, the Veteran described a long history of depression and anxiety dating to approximately 1978 and reported that he was blown off his feet and injured on the flight deck of the USS Saipan (LHA-2) when a helicopter was landing.  He also stated that he was near-fatally stabbed in 1993.

At the time of the July 2005 rating decision, there was no evidence of an incident, event, or injury during service claimed as a basis or stressor to support a diagnosis of PTSD or another psychiatric disability. 

The additionally received medical evidence includes a statement by the Veteran identifying one in-service event as the basis of his claimed PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses). 

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the July 2005 final denial of the claim for service connection for a psychiatric disability, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses whether the Veteran experienced a traumatic event or stressor during service.  Hence, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for psychiatric disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for psychiatric disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, situational anxiety, and depression, on the merits is warranted.

The Board notes that a remand is necessary with respect to the issue of service connection for an acquired psychiatric disability to allow the RO to adjudicate this claim on the merits as there is no indication that it has yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  Particularly, neither the June 2009 rating decision nor the December 2009 SOC considered the Veteran's June 2008 statement made during the course of receiving VA treatment that related claimed symptoms of depression and anxiety to being blown off his feet during a helicopter landing on the USS Saipan in 1978.  To avoid any prejudice to the Veteran, a remand of this matter is warranted for initial RO consideration of this matter, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has been treated for PTSD and depression by the Connecticut VA Healthcare System, including at the West Haven and Newington VA Medical Centers (VAMCs), and records from those facilities dating to March 2011 are reflected in the paper claims file.   Hence, there remains the possibility that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Haven and Newington VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Prior to RO adjudication of the matter remaining on appeal, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven and Newington VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2011.  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for psychiatric disability, to include PTSD, situational anxiety, and/or depression, in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


